Citation Nr: 1519840	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disorder of the feet, to include hallux valgus and right foot arthritis.

3.  Entitlement to service connection for a disability manifested by bilateral toe discoloration.

4.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial rating higher than 30 percent for PTSD, with depression and weight gain.

6.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to December 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD and for right ear hearing loss, and was denied service connection for left ear hearing loss and headaches.  She submitted notices of disagreement in May 2010 and September 2010; a statement of the case was issued regarding the appeals for service connection for headaches, and higher ratings for PTSD and right ear hearing loss in July 2011; a VA Form 9 was received in July 2011.

In a March 2012 rating decision, the Veteran was denied entitlement to service connection for bilateral toe discoloration, hallux valgus, arthritis of the right foot, and a lumbar spine disorder.  She submitted a notice of disagreement in April 2012, a statement of the case was issued in February 2014, and a VA Form 9 was received in March 2014.

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD, has been raised by the record in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for headaches, to include as secondary to PTSD, a disability manifested by bilateral toe discoloration, a disorder of the feet (to include hallux valgus and arthritis of the right foot), a low back disorder (to include degenerative disc disease of the lumbar spine), and entitlement to increased ratings for PTSD and for right ear hearing loss.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

All Claims

First, the Board notes that the record indicates the Veteran is receiving Social Security Disability benefits.  See March 2015 BVA Hearing Transcript, page 3.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Bilateral Toe Discoloration, Hallux Valgus, Arthritis of the Right Foot, Degenerative Disc Disease of the Lumbar Spine

The Veteran was denied entitlement to service connection for a disability manifested by bilateral toe discoloration, a disorder of the feet (to include hallux valgus and arthritis of the right foot) and a low back disorder (to include degenerative disc disease of the lumbar spine) in a March 2012 rating decision.  The Veteran submitted a notice of disagreement in April 2012, a statement of the case was issued in February 2014, and a VA Form 9 was received in March 2014.

The Veteran indicated on her VA Form 9 that she wished to have a BVA hearing at her local VA office.  See March 2014 VA Form 9.  She then indicated that she wished to have a videoconference hearing.  See January 2015 letter.

Although a Board hearing was held at the local Regional Office in March 2015, these issues were not addressed.  There is no information in the claims file indicating that the Veteran has withdrawn these issues.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).


Increased Ratings for PTSD and Right Ear Hearing Loss 

The Veteran seeks entitlement to an initial rating higher than 30 percent for PTSD and an initial compensable rating for right ear hearing loss.

The February 2014 Supplemental Statement of the Case (SSOC) indicates that the Veteran was afforded a VA mental examination on November 26, 2013.  The Board is unable to find this examination report in VBMS or Virtual VA.  On remand, this examination report should be obtained and associated with the claims file.

Additionally, the Board finds that the Veteran should be afforded contemporaneous examinations for her PTSD symptoms and her right ear hearing loss, as she described in her March 2015 BVA Hearing that her symptoms have increased in severity.

Headaches

The Veteran asserts her headaches are due to falling off a Jeep during service, or alternatively, that they are secondary to her PTSD. 

The Veteran was afforded the most recent VA examination for headaches in November 2013.  The examiner stated that it was not possible to conclude that the Veteran's headaches were secondary to PTSD because there is no definitive causal link between chronic headaches and PTSD identified in research literature.  The examiner then opined that it was less likely than not that the Veteran's chronic headaches are directly caused by either PTSD or major depressive disorder.

Importantly, secondary service connection can be established by evidence that the current disability was either (a) caused by OR (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

As such, the Board finds a remand is necessary to obtain an addendum opinion regarding whether the Veteran's headaches are aggravated by her service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate steps to schedule the Veteran for a hearing at the local Regional Office via videoconference before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013) and 38 C.F.R. § 20.704 (2014) for the issues of: entitlement to service connection for (1) a disability manifested by bilateral toe discoloration, (2) a disorder of the feet, to hallux valgus and arthritis of the right foot, and (3) a low back disorder, to including degenerative disc disease of the lumbar spine.

2.  Request the Social Security Administration to furnish a copy of their decision, as well as copies of all medical records underlying that determination.  

If no further records are available, properly document a negative response in the file.

3.  Obtain a copy of the November 2013 mental VA examination.  

If the record is not available, properly document a negative response in the file.

4.  Obtain an addendum opinion regarding the Veteran's headaches.  

If deemed necessary by the examiner, afford the Veteran VA examination for headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must be provided the claims folder, access to Virtual VA, VBMS, and a copy of this Remand. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's headaches was manifested in service or is otherwise medically related to service, based on the Veteran's account of having fallen from a vehicle in service; and,

b) that the Veteran's headaches are proximately due to, the result of, OR aggravated (beyond a natural progression) by her service-connected PTSD.

The examiner must offer comments and opinion regarding the February 2013 VA treatment note that states the Veteran's symptoms "described to be triggering and worsening headaches are PTSD symptoms."  See February 26, 2013 VA treatment note from Dr. X.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as application to this claim.

5.  Afford the Veteran a VA examination to determine the current severity of her PTSD.  The examiner should identify and completely describe all current symptomatology.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

6.  Afford the Veteran a VA examination to determine the current severity of her right ear hearing loss.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.85, Diagnostic Code 6100.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

7.  After the requested development has been completed, the AOJ should re-adjudicate the following issues: (1) entitlement to service connection for headaches, to include as secondary to the PTSD, (2) entitlement to an increased rating for PTSD with depression, currently evaluated at 30 percent disabling, and (3) entitlement to a compensable rating for right ear hearing loss.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

8.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

